VARIABLE AND FIXED ANNUITY APPLICATION (10/10) Perspective II (VA620) PerspectiveL Series(VA610) Home Office:Lansing, Michigan www.jackson.com Perspective Advisors II (VA410) First Class Mail:P.O. Box 30314 Customer Care: 800-873-5654 Lansing, MI 48909-7814 Bank or Financial Institution Customer Care: 800-777-7779 Fax: 800-943-6761 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner If Owner Type of Ownership: Individual/Joint Trust Custodian Corporation/Pension Plan (and/or Joint Owner) is not a Social Security Number or Tax I.D. Number Sex Male Female U.S. Citizen and/or a U.S. U.S. Citizen Yes No Resident, Form First Name Middle Name Last Name W-9 or Form W-8BEN (as applicable) is required with Non-Natural Owner/Entity Name (if applicable) application. If Owner is a Trust, Trustee Certification Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address form X5335 or / / ( ) trust documents are Physical Address Line 1 (No P.O. Boxes) Line 2 required with application. It is required for Good City State ZIP Code Order that you provide a physical Mailing Address Line 1 Line 2 address. Only include mailing address if City State ZIP Code different from physical address. Joint Owner Proceeds will First Name Middle Name Last Name be distributed in accordance with the Contract on Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen the first death MaleFemale Yes No / / of either Owner. Email Address Relationship to Owner Telephone Number (including area code) Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code VDA 123 10/10 Page 1 of 9 V3573 10/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant SexMale Female U.S. Citizen Yes No Complete this Same as Joint Owner section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant Spouse must be / / ( ) Other Annuitant's spouse. Physical Address Line 1 (No P.O. Boxes) Line 2 Available only on a Qualified plan custodial City State ZIP Code account when electing a Joint GMWB. Beneficiary(ies) It is required for Primary % Percentage of Death Benefit Good Order that the Death Individual Name (First, Middle, Last) or Non-Natural Entity Name Benefit Percentage be whole numbers and must total Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner 100% for each Spouse / / beneficiary Other type. Primary Contingent % Percentage of Death Benefit For additional Individual Name (First, Middle, Last) or Non-Natural Entity Name beneficiaries, please attach a separate sheet, signed and Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner dated by the Owner, which / / includes names, percentages, and other Primary Contingent % Percentage of Death Benefit required information. Individual Name (First, Middle, Last) or Non-Natural Entity Name Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner / / VDA 123 10/10 Page 2 of 9 V3573 10/10 LONG-TERM SMART Make all Premium Payment checks Select method of payment payable to Jackson Check $ Wire $ National Life Insurance External Transfer $ Internal Transfer $ Company. Annuity Type IRA: Qualified Plan: SEP/IRA (408(k)): Jacksonwill IRA - Traditional* 401(k) Qualified Savings Plan SARSEP issue Annuity Stretch IRA Cash Balance-Defined Benefit SEP Type per the bold Roth IRA: Cash Balance-Defined Contribution ORP: headings. Roth Conversion HR-10 (Keogh) Plan ORP Roth IRA* Money Purchase Texas ORP *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: Year:$ Roth 401(k) Charitable Remainder Year:$ Target Benefit Plan Annuity Trust Charitable Remainder Non-Qualified Plan: TSA Plan: Unitrust Deferred Compensation 403(b) TSA Non-Tax Qualified Statement Regarding Existing Policies or Annuity Contracts I (We) certify that:(please select one) It is required for Good Order I (We) do not have any existing life insurance policies or annuity contracts. that this entire section be I (We) do have existing life insurance policies or annuity contracts. completed. Notice to Producer/Representative: If the Applicant does have existing life insurance policies or annuity contracts you COMPLETE must present and read to the Applicant the Replacement of Life Insurance or Annuities form (X0512 - state variations X0512 " REPLACEMENT may apply) and return the notice, signed by both the Producer/Representative and Applicant, with the Application. OF LIFE Yes No If yes, complete the following Company Are you replacing an existing life insurance policy or annuity contract? INSURANCE OR information. ANNUITIES" Company name Contract number Anticipated amount WHERE REQUIRED $ (must be dated on or before the Application Sign $ Date to be in Good Order). $ Transfer Information Non-Qualified Plan Types: IRC 1035 Exchange Non-1035 Exchange For transfers, it is required All Other Plan Types: Direct Transfer Direct Rollover Non-Direct Rollover for Good Order that this Please check the appropriate box(es) under the " Transfer Type" and " Client Initiated" headings. If you have entire section already, or plan to submit a transfer request to the surrendering institution, please select " Yes" under " Client be completed. Initiated." Jackson will only request the funds if this section is left blank or checked " No." Transfer Client Anticipated date Anticipated Type Initiated Company releasing funds Account number of receipt transfer amount Full Yes / / $ Partial No Full Yes / / $ Partial No Full Yes / / $ Partial No Annuitization/Income Date Specify Income Date (mm/dd/yyyy) If an Income Date is not specified, the Company will default / / to the Latest Income Date as shown in the Contract. VDA 123 10/10 Page 3 of 9 V3573 10/10 LONG-TERM SMART Annuity Product Selection It is required Perspective II Fixed and Variable Annuity(VA620) for Good PerspectiveL Series Fixed and Variable Annuity(VA610) Order that you select Perspective Advisors II Fixed and Variable Annuity(VA410) one product. Optional Death BenefitsAll optional death benefits may not be available in all states and once selected cannot be changed. May select only one of the following:May not be selected in combination with LifeGuard Freedom FlexDB. If no Optional Death Benefit 5% Roll-Up Death Benefit (4% if the owner is age 70 or older on the date of issue) (Ages 0-79) is selected With Highest Quarterly Anniversary Value Death Benefit your Without Highest Quarterly Anniversary Value Death Benefit beneficiary(ies) will receive the 6% Roll-Up Death Benefit (5% if the Owner is age 70 or older on the date of issue) (Ages 0-79) standard With Highest Quarterly Anniversary Value Death Benefit death benefit. Without Highest Quarterly Anniversary Value Death Benefit Please see the prospectus for Highest Quarterly Anniversary Value Death Benefit (Ages 0-79) details. Other Optional BenefitsAll optional benefits may not be available in all states and once selected cannot be changed. Optional Guaranteed Living Benefit Options (May select only one GMWB or GMAB) Death Benefits and GMWB For Life LifeGuard Freedom 6 Net Other (For Life Guaranteed Minimum Withdrawal Benefits) For Life GMWB with Bonus, Annual Step-Up, Optional LifeGuard Freedom Flex & Earnings-Sensitive Withdrawal Amount (Ages 45-80) Benefits: For Life GMWB with Owner's choice of Additional LifeGuard Freedom 6 Net w/ Joint Option Bonus and Step-Up (Ages 35-80) charges will Joint For Life GMWB with Bonus, Annual Step-Up, apply. Please Bonus Step-Up & Earnings-Sensitive Withdrawal Amount (Ages 45-80) see the (Must select one) (Must select one) 5 prospectus Jackson Select 5% Annual for details. For Life GMWB with Bonus, GWB Adjustment, 6% Annual to Highest Annual Step-Up, & Transfer of Assets (Ages 55-80) 7% Quarterly Contract Value* Election Age * Not available with 8% bonus Jackson Select w/ Joint Option limitations 8% apply based Joint For Life GMWB with Bonus, GWB Adjustment, on the age of LifeGuard Freedom Flex w/ Joint Option Annual Step-Up, & Transfer of Assets (Ages 55-80) the Owner(s) Joint For Life GMWB with Owner's choice of or Covered Bonus and Step-Up (Ages 35-80) GMWB (Guaranteed Minimum Withdrawal Benefits) Lives. Bonus Step-Up SafeGuard Max (Ages 0-85) GMWB with 5-Year Step-Up (Must select one) (Must select one) AutoGuard 5 (Ages 0-80) 5% GMWB with Annual Step-Up 5% Annual 6% Annual to Highest AutoGuard 6 (Ages 0-80) 6% GMWB with Annual Step-Up Quarterly Contract Value* 7% *Not available with 7% bonus GMAB (Guaranteed Minimum Accumulation Benefit) 4 LifeGuard Freedom Flex DB (Not available on Advisors II) For Life GMWB with 6% Bonus, Annual Step-Up, Jackson GMAB 6(Ages 0-80) and Death Benefit (Ages 35-70) Contract Enhancement Options Withdrawal Options (Not available on Advisors II or L Series) (May select only one) (Ages 0-87) 7 20% Free Withdrawal Benefit (Ages 0-90) 5% of first year premium (Not available on Advisors II) 5-Year Withdrawal Charge Schedule (Ages 0-85) 4% of first year premium (Not available on Advisors II) 3% of first year premium (Not available on Advisors II) Earnings Protection Benefit 2% of first year premium EarningsMax (Ages 0-75) For Non-Qualified plans, spousal joint ownership required unless non-natural owner, then spousal joint annuitants required.
